ORDER

PER CURIAM.
Christopher Price (“Husband”) appeals from the judgment of the trial court enforcing a consent judgment entered into between Susan Price (“Wife”) and Husband on May 7, 2007 (“Consent Judgment”). Husband contends that the trial court misapplied the law and abused its discretion in its interpretation of the Consent Judgment, entered a judgment unsupported by the evidence, and also erred in granting Wife’s motion for attorney’s fees on appeal.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).